IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


PATRICIA M. WHITE,                         : No. 32 EAL 2016
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
             v.                            :
                                           :
                                           :
SOUTHEASTERN PENNSYLVANIA                  :
TRANSPORTATION AUTHORITY,                  :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 12th day of July, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue presented by petitioner and rephrased for clarity is whether

expert opinion testimony and video evidence offered by a plaintiff to establish the

extraordinary or unusual movement of a bus in a “jerk and jolt” case is sufficient to

overcome a motion for nonsuit?